UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1792


MR. JOHN MALCOLM DICKSON, JR.,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
JUSTICE, Attorney General of the United States of America;
UNITED STATES ATTORNEY GENERAL, For the Eastern District of
Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00253-AWA-DEM)


Submitted:   February 19, 2015            Decided:   April 2, 2015


Before THACKER and HARRIS, Circuit Judges, and William L.
OSTEEN, Jr., Chief United States District Judge for the Middle
District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John   Malcolm    Dickson,     Jr.,   appeals     the    district      court’s

order   dismissing    his   civil   complaint.        We     have   reviewed   the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                    Dickson v. United

States, No. 2:13-cv-00253-AWA-DEM (E.D. Va. June 10, 2014).                     We

dispense    with    oral    argument   because        the    facts    and    legal

contentions   are    adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2